     Case 8:18-cv-01499-DOC-JDE Document 22-1 Filed 11/07/18 Page 1 of 3 Page ID #:243


                   1   CROCKETT & ASSOCIATES
                       Robert D. Crockett (SBN 105628)
                   2   bob@bobcrockettlaw.com
                       Brian D. Walters (SBN 227435)
                   3   waltersb@bobcrockettlaw.com
                       Jackie K. M. Levien (SBN 301239)
                   4   levienj@bobcrockettlaw.com
                       Chase T. Tajima (SBN 304063)
                   5   chase@bobcrockettlaw.com
                       23929 Valencia Boulevard, Suite 303
                   6   Valencia, California 91355
                       Tel: (323) 487-1101
                   7   Fax: (323) 843-9711
                   8   Attorneys for Plaintiffs
                   9
                                            UNITED STATES DISTRICT COURT
                  10
                                          CENTRAL DISTRICT OF CALIFORNIA
                  11
                  12   DOE 1, an individual; DOE 2, an               CASE NO.: 8:18-cv-01499
                  13   individual; DOE 3, an individual; DOE
                       4, an individual; Doe 5, an individual;       DECLARATION OF BRIAN D.
                  14   and DOE 6, an individual,                     WALTERS IN SUPPORT OF
                                                                     PLAINTIFFS’ OPPOSITION TO
                  15                                                 INTERVENORS’ MOTION TO
                        Plaintiffs,                                  DISMISS
                  16
                             v.                                      Date: November 28, 2018
                  17                                                 Time: 7:30 a.m.
                                                                     Dept: 9D
                  18   SUPERIOR COURT OF
                  19   CALIFORNIA, COUNTY OF                         Complaint Filed: August 23, 2018
                       ORANGE, a California public entity,
                  20
                  21    Defendant.

                  22
                  23
                  24
                  25
                  26
                  27
                  28
CROCKETT &                                                                        DECLARATION OF BRIAN D. WALTERS
ASSOCIATES
L O S A NG ELES                                                  i
Case 8:18-cv-01499-DOC-JDE Document 22-1 Filed 11/07/18 Page 2 of 3 Page ID #:244


     1                        DECLARATION OF BRIAN D. WALTERS
     2          I, Brian D. Walters, declare as follows:
     3          1.     I am counsel of record to Plaintiffs Does 1-6. I make this declaration in
     4 support of Plaintiffs’ Opposition to Intervenors’ Motion to Dismiss. I have first-hand
     5 knowledge of all the matters referenced herein.
     6          2.     On September 7, 2018, I met and conferred with Sarah Overton, counsel for
     7 Defendant Orange County Superior Court, pursuant to Local Rule 7-3. During the meet
     8 and confer, Plaintiffs agreed to dismiss Count II of the Complaint, seeking protection of
     9 Plaintiffs’ privacy rights under California law. Plaintiffs also agreed to dismiss any
    10 claims for monetary damages.
    11          3.     On September 12, 2018, I further met and conferred with Ms. Overton to let
    12 her know that Plaintiffs intended to seek redress first in the State Litigation, John Roe 1,
    13 et al. v. Defendant Doe 1, et al., Case No. 30-2014-00741722-CU-PO-CJC, filed in the
    14 Superior Court for the State of California, County of Orange. During the meet and confer,
    15 the parties mutually agreed to continue the dates to respond to the Complaint to allow
    16 Plaintiffs to pursue state court relief without forcing Defendant to respond first in federal
    17 court.
    18          4.     On September 24, 2018, I met and conferred with counsel for Intervenors,
    19 Devin M. Storey of the Zalkin Law Firm. During the meet and confer, I stated no
    20 opposition to Intervenors’ intervention in this action. I also explained to Mr. Storey that
    21 Plaintiffs had already agreed with Ms. Overton to limit this action to federal claims and
    22 non-monetary relief and to continue the dates for responding to the Complaint.
    23          5.     On October 10, 2018, Mr. Storey reached out to me and my colleague,
    24 Robert D. Crockett, regarding scheduling oral depositions of Plaintiffs, who are Nonparty
    25 Does 1-6 in the State Litigation and who have filed a motion for a protective order in the
    26 State Litigation seeking the same modifications of the May 17 Order as sought in this
    27 action. On October 12, 2018, we informed Mr. Storey that Does 1-6 could not agree to
    28 oral depositions but would answer interrogatories, referring to written deposition



                                                      2
Case 8:18-cv-01499-DOC-JDE Document 22-1 Filed 11/07/18 Page 3 of 3 Page ID #:245


     1 questions pursuant to California Code of Civil Procedure section 2028.010. Mr. Storey
     2 rejected our offer. In this federal action, Does 1-6 remain willing to answer written
     3 deposition questions.
     4            6.       On October 31, 2018, I further met and conferred with Mr. Storey. During
     5 the meet and confer, I asked Mr. Storey to stay or continue the dates related to
     6 Intervenors’ motion to dismiss Plaintiffs’ federal Complaint pending the outcome of
     7 Does 1-6’s motion for protective order in the State Litigation. Mr. Storey would not agree
     8 to either the stay or continuance.
     9            I declare under penalty of perjury, under the laws of the State of California, that
    10 the foregoing is true and correct. I executed this declaration on November 7, 2018, at Los
    11 Angeles County, California.
    12
                                                             ___/s/ Brian D. Walters_____________
    13
                                                               Brian D. Walters
    14   4827-5261-1962, v. 1

    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                        3
